United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
___________

Nos. 10-3532/10-3533
___________

Karen M. Seaworth,                 *
                                   *
           Appellant,              *
                                   *   Appeals from the United States
     v.                            *   District Court for the
                                   *   District of Minnesota.
William F. Messerli; Ross          *
Kramer; Jaime J. Hommerding,       *   [UNPUBLISHED]
                                   *
           Appellees,              *
                                   *
___________

No. 10-3534
___________

Karen M. Seaworth,                 *
                                   *
           Appellant,              *
                                   *
     v.                            *
                                   *
Messerli & Kramer, P.A.; Ross      *
Kramer; Amanda E. Prtuzman,        *
                                   *
           Appellees,              *
                                   *
___________

No. 10-3535
___________
Karen M. Seaworth,                      *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        *
William F. Messerli; Ross               *
Kramer; Amanda E. Prutzman,             *
                                        *
             Appellees,                 *
                                   ___________

                             Submitted: March 7, 2011
                                 Filed: March 15, 2011
                                 ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       In these consolidated appeals, Karen M. Seaworth appeals the district court’s1
adverse grant of summary judgment in her four separate but related Fair Debt
Collection Practices Act lawsuits. Having carefully reviewed the record and
considered Seaworth’s arguments for reversal, see Volden v. Innovative Fin. Sys.,
Inc., 440 F.3d 947, 950 (8th Cir. 2006) (standard of review), we find no basis for
overturning the district court. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
                                         -2-